SANDERLIN, Judge.
Appellant was charged with trafficking and conspiracy to traffic in cocaine in excess of 28 grams, but less than 200 grams. He pleaded guilty and received two concurrent sentences of five and one-half years and was fined $50,000 for each charge. On appeal, appellant challenges the imposition of two fines. We affirm.
Section 893.135(l)(b)l, Florida Statutes (1985), provides for appellant to be sentenced “to a mandatory minimum term of imprisonment of 3 calendar years and to pay a fine of $50,000.” This court has held that where a defendant is convicted for trafficking and conspiracy to traffic in cocaine, the mandatory fine for each conviction must be imposed. State v. Samudio, 460 So.2d 419 (Fla. 2d DCA 1984).
Accordingly, appellant’s judgments and sentences are affirmed.
CAMPBELL, A.C.J., and HALL, J., concur.